Citation Nr: 0009905	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  98-08 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability.

2.  Entitlement to service connection for small airway 
disease as secondary to asbestos exposure.

3.  Entitlement to service connection for right flank muscle 
spasm, to include a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had active duty service from June 1984 to April 
1988.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a rating action from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.

The claim of entitlement to service connection for right 
flank muscle spasm, to include a back disability, is the 
subject of the remand portion of this decision.


FINDINGS OF FACT

1.  The appellant sustained a left ankle sprain in service.  
This condition was acute and transitory and was resolved.

2.  Competent evidence of a current right ankle disability, 
including residuals of trauma, sprain and fracture has not 
been presented.

3.  The appellant was first diagnosed with small airway 
disease approximately 9 years after separation from service.  

4.  Competent evidence that the appellant's small airway 
disease is related to asbestos exposure has not been 
presented.

5.  Competent evidence linking small airway disease to 
service has not been presented.


CONCLUSIONS OF LAW

1.  A claim for service connection for a left ankle 
disability is not well-grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  A claim for service connection for small airway disease 
is not well-grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's service medical records include his 
enlistment examination report, dated in June 1983, which 
indicates that he had a history of an ankle sprain.  The 
evaluation of the feet and lower extremities were normal.  In 
October 1984, he sustained an injury to his left ankle.  He 
reported that his left foot was caught under another person's 
heel and that he heard a "crunch."  He also reported that 
he had a prior history of an ankle sprain at age 17 when he 
reportedly jumped from the roof.  At that time, he treated 
his ankle on his own as a sprain.  A subsequent treatment 
note, also dated in October 1984, indicates that x-rays 
showed an old fracture of the tibia, but no new fracture was 
shown.  The radiographic report noted that there had been no 
fracture of the ankle.  He was diagnosed with left ankle 
sprain.

Service medical records pertinent to the appellant's 
respiratory condition include a treatment note dated in July 
1984, which indicates that the appellant was seen for 
complaints of coughing, sore throat, runny nose, and sinus 
headaches.  He was diagnosed with bronchitis.  In August 
1984, he was diagnosed with an upper respiratory infection.  
In July 1985, he reported complaints of respiratory symptoms, 
to include shortness of breath.  At that time, he indicated 
that he had had periodic exposure to asbestos prior to 
service.  In October 1987 and in January 1988, he was again 
diagnosed with an upper respiratory infection.    

The appellant's separation examination report, dated in March 
1988, indicates, in relevant part, that the lungs, chest, 
lower extremities, and the feet were all normal.

Post-service medical evidence of record includes a September 
1988 examination report, conducted by the military, which 
indicates that the appellant reported having a history of an 
ankle sprain in 1985, but that he was okay now.  He did not 
report any respiratory conditions at that time.

A report of a VA examination, dated in June 1997, indicates 
that the appellant reported that he smoked 1/2 to 1 pack of 
cigarettes per day.  He also reported exposure to asbestos 
during service.  The examiner also noted that the appellant 
"either fractured or refractured his left ankle in 1984, 
while marching."  He stated that he did not really have any 
problems with his left ankle now.  But, he did have a couple 
of sprains after the initial fracture injury.  He wore high 
top shoes so that he had increased stability.  He had no real 
problem or pain at that time. 

Physical examination showed that the appellant had a 
nonantalgic gait.  There were no drawers or tilt laxity noted 
in the ankles.  His peripheral pulses were palpable.  The 
range of motion in the ankles was 15 degrees of dorsiflexion 
bilaterally, 45 degrees of plantar flexion bilaterally, 18 
degrees of adduction bilaterally, and 10 degrees of abduction 
bilaterally.  X-rays of the ankle were normal.  Pulmonary 
function tests showed mild airway disease.  It was noted that 
a pulmonary specialist (Dr. A.) requested a body 
plethyography in order to determine whether the appellant's 
airway disease was related to asbestos or smoking.  

The diagnostic impression with regards to the left ankle was 
"[s]tatus post left ankle fracture with no current deficits 
noted.  The [appellant] showed no weakness or fatigability 
during exam or walking down the hallway going to x-ray."  
The examiner also indicated that a body plethyography was 
completed and that the results, which were reviewed by Dr. 
A., were negative.  Dr. A. determined that the airway 
disease, as shown by the pulmonary function tests, was 
related to the appellant's smoking, not asbestos exposure.  

In a statement dated in February 1998, the appellant reported 
that since his left ankle injury in service, his ankle 
"clicks periodically and [b]others [him] in the cold."  He 
also reported that during service, he was stationed aboard a 
ship where he was exposed to asbestos.  He claims that his 
current respiratory disease resulted from inservice exposure 
to asbestos. 



I.  Left ankle disability.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  
Service connection is granted for a disability when the 
facts, shown by evidence, establish that the particular 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  A pre-existing injury or 
disease will be considered to have been aggravated in service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability was due to the natural progress of the disease.  
Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  Temporary or intermittent flare-ups during service 
of a preexisting injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition, as contrasted to symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet.App. 292 (1991). 

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defect, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304.

A claimant has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded.  38 U.S.C.A. § 5107(a).  In order 
for a claim to be well-grounded, there must be: (1) medical 
evidence of a disability; (2) lay or medical evidence of 
incurrence or aggravation of a disease or injury in service; 
and (3) medical evidence of a nexus, or link, between the 
inservice disease or injury and the disability.  See Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  Alternatively, the 
second and third Caluza elements may be satisfied by evidence 
of continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet.App. 488, 495 (1997) (Construing 38 C.F.R. § 3.303(b)).  
Also, in the case of a disease only, service connection may 
be established by (1) evidence of the existence of a chronic 
disease in service or of a disease, eligible for presumptive 
service connection pursuant to statute or regulation, during 
the applicable presumption period, and (2) present disability 
from it.  Id.

The Board finds that the claim for service connection for a 
left ankle disability is not well-grounded.  Service medical 
records indicate that prior to his enlistment, the appellant 
reported a history of an ankle sprain.  He then injured his 
left ankle in service.  X-rays at that time showed no new 
fractures; however, an old fracture of the tibia was noted.  
At that time, the appellant himself again reported that he 
had sprained (not fractured) his ankle prior to service when 
he jumped off of a roof.  

The Board notes that he sustained an injury to his left ankle 
and was diagnosed with a sprain in October 1984.  He received 
treatment for this acute injury and it resolved.  At 
separation, his feet and lower extremities were normal.  
Shortly after separation from service (September 1988), he 
reported that there was a history of an ankle sprain and that 
it was now okay.  In 1992, a periodic examination disclosed 
that the feet and lower extremities were normal.  Current 
medical findings indicate a diagnosis of status post left 
ankle fracture with no current deficits noted.  

In order to establish a well grounded claim, there must be 
evidence of current disability.  In this case, there is 
evidence of a sprain and a notation of an old fracture of the 
tibia in service.  However, the veteran has presented no 
competent evidence of a current left ankle sprain.  Rather, 
the 1988 separation examination report, the September 1992 
period examination report and the recent VA examination 
disclose that the feet and lower extremities were either 
normal or silent in regard to left ankle sprain residuals.  

Although the 1997 VA examination resulted in a diagnosis of 
status post left ankle fracture, the examiner specifically 
established that there were no deficits.  The mere fact that 
there is a prior history of a fracture does not establish 
that there is a disability.  The Court has established that 
the definition of disability comports with the everyday 
understanding of disability, which is defined..., as an 
'inability to pursue an occupation because of physical or 
mental impairment.'"  Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991).  In this case, there is no competent evidence of 
ankle sprain disability and the examiner established that 
there were no deficits resulting from the old fracture.  At 
this time, the current state of the record does not document 
any complications and there is an absence of current 
disability.  Chelte. v. Brown, 10 Vet. App. 268 (1997).  To 
the extent that the veteran attempts to establish that he 
does have disability, his lay opinion is not competent and 
does not serve to establish a well-grounded claim.

II.  Small airway disease.

The Board finds that the claim for service connection for 
small airway disease secondary to asbestos exposure is not 
well grounded.  The service medical records indicate that the 
appellant had upper respiratory infections and bronchitis in 
service.  However, service medical records do not indicate 
that he had either a chronic respiratory disorder or small 
airway disease while on active duty service.  His separation 
examination report indicates that his lungs and chest were 
normal.  An examination report conducted shortly after 
separation from service also indicates that the lungs and 
chest were normal.  The record indicates that small airway 
disease was first diagnosed approximately 9 years after his 
separation from service.  There is no medical evidence of 
record which indicates that this condition is related to 
service, including the inservice infections and bronchitis.  
The Board notes the appellant's assertion that small airway 
disease is due to asbestos exposure in service.  However, as 
a layperson, he is not competent to render such medical 
opinion.  See Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
There is no competent evidence that links the post service 
disorder to asbestos.  Further, the medical evidence of 
record specifically refutes his assertion that this condition 
is due to inservice exposure to asbestos.  Given that there 
is no competent medical evidence linking small airway disease 
to service, the claim is not well grounded.
ORDER

Entitlement to service connection for a left ankle disability 
is denied.

Entitlement to service connection for small airway disease is 
denied.


REMAND

The record indicates that in April 1997, the appellant filed 
a claim for service connection for a back disability.  At 
that time, he reported that in 1989, he went to the West Side 
Walk-in Clinic for treatment for his back condition.  He was 
then sent to physical therapy for treatment.  The record 
indicates that the RO attempted to obtain the treatment 
records from the physical therapy center; however, the 
records from the West Side Walk-in Clinic were not sought.  
The Board finds that it is necessary that the RO make an 
attempt to obtain any available medical records from the West 
Side Walk-in Clinic and associate such records with the claim 
file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

The record also indicates that subsequent to the issuance of 
a statement of the case (SOC) in April 1998, additional 
private medical records were received.  It is noted, in 
particular, that a treatment report, dated in October 1997, 
indicates that the appellant was involved in a motor vehicle 
accident 3 days prior and that he hurt his shoulder, arm, 
neck and back.  The diagnosis was cervical and lumbar strain. 
The RO did not issue a supplemental SOC after this evidence 
was received. The Board finds that the RO should issue a 
supplemental SOC. 

Accordingly, this case is REMANDED for the following:

1.  The RO should take the necessary 
steps to obtain any available treatment 
records from the West Side Walk-in 
Clinic, and associate them with the 
claims file.  The veteran is informed 
that he should submit the claimed 
documents from the West Side Walk-in 
clinic.

2.  The veteran is informed that Town 
Park Physical Therapy failed to submit 
any treatment records.  The veteran is 
proved an opportunity to obtain and 
submit the documents to the RO.

3.  The RO should then readjudicate the 
claim on appeal.  If the benefit sought 
remains denied, the RO should issue a 
supplemental SOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 



